IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

ADA A. GONZALEZ,

            Appellant,

v.                                               Case No. 5D17-3261

CLERK OF COURT – DOMESTIC RELATION –
SEMINOLE COUNTY COURT AND
ALFREDO E. GONZALEZ,

            Appellees.

________________________________/

Opinion filed December 19, 2017

Appeal from the Circuit Court
for Seminole County,
Jessica J. Recksiedler, Judge.

Ada A. Gonzalez, Tallahassee, pro se.

Susan E. Dietrich, Sanford, for Appellee
Seminole County Clerk of Court.

No appearance for other Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




BERGER, EDWARDS, and EISNAUGLE, J.J., concur.